Per Curiam.

The defendants pleaded guilty to a misdemeanor • — ■ a violation of the gambling statutes. The court below imposed the maximum determinate prison sentence on the defendants Buckner and Tolk — in each ease one year in the penitentiary. The defendant Farmer was sentenced to six months in the workhouse. The assistant district attorney made, in part, the following statement to the court:
“ Again, in all fairness to these defendants, our investigation to date definitely establishes that the public relations representatives of the charity never told these defendants or Mrs. Wooley-Hart of the definite attitude of the charity. On the contrary, they did say in substance to Farmer, Buckner, and Mrs. WooleyHart’s secretary and to a party guest that a proper acknowledgment of a contribution from the proceeds of the party would be forthcoming from the charity. It is in our opinion clear that as far as Buckner, Farmer and Tolk were concerned, they, as did Mrs. Wooley-Hart, relied on this assurance.
“As regards the proceeds of the party, the fact is that the charity never received any money.
“ The three defendants have been examined and their stories checked against the testimony of numerous participants in the gambling. Tolk, who handled the cash during and after the party, maintains that he suffered a loss of several thousand dollars, because checks in the amount of ninety-six hundred dollars were stopped by players both before and at the time when newspaper stories concerning the party first appeared. A careful analysis of the testimony of numerous witnesses concerning the evening’s play yields no legal proof to dispute Tolk’s assertions.”
Having in mind all of the foregoing circumstances, and considering the records and life histories of these defendants as indicated by the probation reports, this court is of the opinion that the sentences imposed were unduly severe and excessive. The judgment of the court below is accordingly modified by reducing the sentences as follows: Buckner, sixty days in the workhouse; Tolk, sixty days in the workhouse, and Farmer, thirty days in the workhouse.
Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ., concur.
*901Judgment unanimously modified by reducing the sentences as follows: Buckner, sixty days in the workhouse; Tolk, sixty days in the workhouse, and Farmer, thirty days in the workhouse and, as so modified, affirmed. Settle order on notice.